Exhibit 10.11

 

PATENT PURCHASE AGREEMENT

 

This PATENT PURCHASE AGREEMENT (hereinafter "Agreement”) effective as of March
3, 2015 (the "Effective Date") is made and entered into by and between Thomas
Ichim, a natural person, whose address is 9255 Town Centre Drive, St 450 San
Diego CA 92121 (hereinafter “Seller”) and Regen Biopharma, Inc., a Nevada
corporation, having a principal place of business at 4700 Spring Street, St 304,
La Mesa, California 91942 (hereinafter "Purchaser"). Seller and Purchaser may
hereinafter be referred to collectively as the “Parties” and individually as a
“Party” when convenient.

 

RECITALS

 

WHEREAS, Seller is the owner, in entirety, of right, title, and interest in and
to the certain invention (hereinafter “Invention”) entitled “Gene Silencing of
the Brother of the Regulator of Imprinted Sites” for which a U.S. Patent Number,
8,263,571, issued by the United States Patent and Trademark Office on September
11, 2011.

 

WHEREAS Seller desires to sell, assign, transfer and set over to Purchaser, and
Purchaser shall acquire, assume, and accept said entire right, title, and
interest of Seller in and to the Invention and the Patent as specified in this
Agreement.

 

WHEREAS, the Parties hereby agree and are of mutual consensus that the
consideration being exchanged pursuant to the terms of this Agreement is fair
and equitable in value.

 

WHEREAS, the Parties now desire to enter into this Agreement.

 

NOW, THEREFORE, IN consideration of the terms and provisions contained herein
and other good and valuable consideration, the receipt, adequacy, and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. DEFINITIONS

 

For the purpose of this Agreement, the following terms, whether in singular or
in plural form, when used with a capital initial letter shall have the
respective meanings as follows.

 

1.1 “Action” means an assertion made or a proceeding filed by a Person or one of
its affiliates.

 

1.2 “Assigned Patent” means the Invention entitled “Gene Silencing of the
Brother of the Regulator of Imprinted Sites” for which a U.S. Patent Number,
8,263,571, was issued by the United States Patent and Trademark Office on
September 11, 2011.

 

1.3 “Person” means any natural person, corporation, company, partnership,
association, sole proprietorship, trust, joint venture, non-profit entity,
institute, governmental authority, trust association or other form of entity not
specifically listed herein including, without limitation, Seller or any of its
affiliates, or Purchaser or any of its affiliates.

 

1.4 “Affiliate” means any company or entity that directly controls or is
directly controlled by, or under common control with a Party. The term "control"
shall mean the ability to possess, directly or indirectly, the power to direct
or cause the direction of management of said company through ownership, voting
shares, contract or otherwise.

 

2. PURCHASE AND SALE OF PATENT

 

2.1 Purchase and Sale of Patent. Effective as of the Closing Date and subject to
the fulfillment of the Parties’ obligations set forth in Section 4 below, Seller
hereby sells, assigns, transfers, and sets over unto Purchaser its entire right,
title and interest in and to the Assigned Patent.

 

2.2 Patent Assignment. Seller shall execute a Patent Assignment Agreement
(“Patent Assignment”), attached hereto as Exhibit A, the terms of such Patent
Assignment being fully incorporated herein.

 

2.3 Consideration. Purchaser hereby agrees to pay to Seller the sum of Nine
Thousand United States Dollars ( $9,000) and 1,000,000 shares of Series A
preferred Regen Biopharma Inc.’s stock.

 

The Parties hereby agree and are of mutual consensus that the above
consideration being exchanged pursuant to the terms of this Agreement is fair
and equitable in value.

 

3. Taxes and Fees. Seller shall pay any taxes that are legally imposed on Seller
arising out of the transfer of the Inventions and Patents. Seller is not liable
for any taxes, if legally imposed on Purchaser, resulting from or arising out of
the transfer of the Invention and Patent. Seller is responsible for any and all
fees incurred by Seller and Purchaser is responsible for any and all fees
incurred by Purchaser.

 

4. CLOSING AND DELIVERY

 

4.1 Closing. The transaction shall be consummated on March 3, 2015 (the “Closing
Date”).

 

4.2 Seller Deliverables. Seller shall deliver an executed copy of this
Agreement. At the closing, Seller shall deliver to Purchaser a duly executed
Patent Assignment ( Exhibit A).

 

4.3 Purchaser Deliverables. Purchaser shall deliver an executed copy of this
Agreement. At the closing, Purchaser shall deliver to Seller the sum of Nine
Thousand United States Dollars ($9,000) to be paid by check.

 

5. INFORMATION

 

5.1 Seller hereby states that is has disclosed to Purchaser all material
information that it possesses at the time signing this Agreement about the
Assigned Patent.

 

6. TRANSFER OF PATENT

 

6.1 Patent Assignment. Effective as of the Closing Date, Seller hereby sells,
assigns, transfers and sets over to Purchaser all rights, title and interest it
has in and to the Assigned Patent and all inventions and discoveries described
therein and all rights of Seller to collect royalties under such Patent.

 

6.2 Assignment of Causes of Action. Effective as of the Closing Date, Seller
hereby sells, assigns, transfers and sets over to Purchaser all right, title and
interest it has in and to all causes of action and enforcement rights, whether
currently pending, filed, or otherwise, for the Assigned Patent and all
inventions and discoveries described therein, including without limitation all
rights to pursue damages, injunctive relief and other remedies for past, current
and future infringement of the Assigned Patent as of the Effective Date.

 

7. ADDITIONAL OBLIGATIONS

 

7.1 Further Assurances. Seller agrees to cooperate with Purchaser, upon
reasonable request of Purchaser and without demanding further consideration from
Purchaser, to execute and deliver such other instruments and do and perform such
other acts and things as may be reasonably necessary for effecting completely
the consummation of the transfer of ownership in and to the Assigned Patent as
contemplated hereby, including without limitation execution, acknowledgment and
recordation of other such papers, as necessary or desirable for fully perfecting
and set over unto Purchaser the benefit of the transfer of ownership in and to
the Assigned Patent as contemplated hereby.

 

7.2 Further Assistance. Subject to the terms and conditions hereof, Seller
agrees, upon the reasonable request of Purchaser, to do all things necessary,
proper, or advisable, including without limitation the execution, acknowledgment
and recordation of specific assignments, oaths, declarations and other documents
on a country-by-country basis, to assist Purchaser in obtaining, perfecting,
sustaining, and/or enforcing the patent rights. Such assistance may also include
providing prompt production of pertinent facts and documents, giving of
testimony, execution of petitions, oaths, powers of attorney, specifications,
declarations or other papers and other assistance reasonably necessary for
filing patent applications, complying with any duty of disclosure, and
conducting prosecution, reexamination, reissue, interference or other priority
proceedings, opposition proceedings, cancellation proceedings, public use
proceedings, infringement or other court actions and the like with respect to
the Assigned Patent.

 

8. REPRESENTATIONS AND WARRANTIES

 

Seller hereby warrants to Purchaser as follows:

 

8.1 No Assignment. Seller warrants that (i) no assignment of the Invention or
Assigned Patent has been made to a party other than Purchaser and (ii) there is
no obligation to make any assignment of the Invention or Assigned Patent to any
party other than Purchaser.

 

8.2 Title and Contest. Seller has good and marketable title to the Assigned
Patent, including without limitation all rights, title, and interest in the
Assigned Patent to sue for infringement thereof. The Assigned Patent is free and
clear of all liens, mortgages, security interests or other encumbrances, and
restrictions on transfer. There are no actions, suits, claims or proceedings
threatened, pending or in progress on the part of any named inventor of the
Patent relating in any way to the Assigned Patent and Seller has not received
notice of (and Seller is not aware of any facts or circumstances which could
reasonably be expected to give rise to) any other actions, suits,
investigations, claims or proceedings threatened, pending or in progress
relating in any way to the Patent. There are no existing contracts, agreements,
options, commitments, proposals, bids, offers, or rights with, to, or in any
Person to acquire the Assigned Patent.

 

8.3 Restrictions on Rights. Purchaser will not be subject to any covenant not to
sue or similar restrictions on its enforcement or enjoyment of the Assigned
Patent as a result of the transaction contemplated in this Agreement, or any
prior transaction related to the Assigned Patent.

 

8.4 Payment of Fees Due. Seller has paid or caused to be paid all fees due on
the Assigned Patent to the United States Patent and Trademark Office as of the
Effective Date of this Agreement.

 

Each Party warrants to the other Party as follows:

 

8.5 Mutual Representations. Each Party hereby is duly organized, validly
existing and in good standing under the laws of their respective jurisdiction.
Each Party has the full right and power to enter into and perform its
obligations under this Agreement and each has duly authorized, executed and
delivered this Agreement which is binding upon, and enforceable against, each
Party in accordance with its terms. To the best knowledge of each Party there is
no action at law or in equity, no arbitration proceeding and no action,
proceeding, complaint or investigation before or by any federal, foreign, state
or local government or regulatory commission, agency or other administrative or
regulatory body or authority pending or threatened against or affecting either
Party its officers, directors, business or affairs that will affect the set over
of the Assigned Patent and the equitable consideration, as stated herein.

 

9. MISCELLANEOUS

 

9.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered (a) personally, (b) by facsimile
transmission, (c) by overnight courier or (d) by registered or certified mail
(return receipt requested) to the parties at the following addresses (or at such
other address for a Party as shall be specified by like notice);

 

If to the Seller at:

Thomas Ichim, Ph.D.

_______________________

 

If to Purchaser at:

Regen Biopharma, Inc.

4700 Spring Street, St 304,

La Mesa, California 91942

 

Notice shall be deemed received in the case of (a) personal delivery, upon
delivery, (b) international courier (signature required) two (2) business days
following shipment, and, (c) international registered or certified mail seven
business days following postdate. Either Party may change the notice address by
providing notice containing the changed notice information to the other Party.

 

9.2 Governing Law,Venue, Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of California, without regard to the principles of conflicts of law
thereof. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in California for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or inconvenient venue for such proceeding. If either
party shall commence an action or proceeding to enforce any provisions of this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

9.3 Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provisions were not
contained herein.

 

9.4 Waiver. Failure by either Party to enforce a term of this Agreement will not
be deemed a waiver of future enforcement of that or any other term in this
Agreement or any other agreement that may be in place between the Parties.

 

9.5 Counterparts. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
each of the Parties hereto. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original against the Party whose
signature appears thereon, but all of which taken together shall constitute but
one and the same instrument.

 

9.6 Remedies. Except as otherwise provided herein, any and all remedies herein
expressly conferred will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise of any
other remedy. The Parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that each Party shall be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or in any State having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity. In addition, the prevailing Party in any dispute
arising hereunder shall be entitled to its attorney’s fees and court costs in
addition to any other relief which may be awarded.

 

9.7 Entire Agreement; Waiver of Breach. This Agreement constitutes the entire
agreement between the Parties and supersedes any prior agreement or
understanding among them in respect of the subject matter hereof, and there are
no other agreements, written or oral, nor may the Agreement be modified except
in writing and executed by all of the parties hereto; and no waiver of any
breach or condition of this Agreement shall be deemed to have occurred unless
such waiver is in writing, signed by the party against whom enforcement is
sought, and no waiver shall be claimed to be a waiver of any subsequent breach
or condition of a like or different nature.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives to be effective in all respects as of the
day and year first above written.

 

Regen Biopharma, Inc. Thomas Ichim Ph.D.     By: /s/ David R. Koos By: /s/
Thomas Ichim David R. Koos Thomas Ichim Ph.D Its: Chairman and CEO

  

 



 

 

EXHIBIT A 

PATENT ASSIGNMENT AGREEMENT

 

THIS PATENT ASSIGNMENT AGREEMENT (the “Agreement”), is made and entered into
this 3 day of March, 2015 (the “Effective Date”), by and between Thomas Ichim
Ph.D, a natural person, whose address is 9255 Town Centre Drive, St 450 San
Diego CA 92121 ("Assignor") and Regen Biopharma, Inc., a Nevada corporation
having an office at 4700 Spring Street, St 304, La Mesa, California 91942
(“Assignee”) (each a “Party” and collectively the “Parties”).

 

WHEREAS, Assignor is the owner of all rights, title and interest in and to the
invention (the “Invention”) as described and claimed in the United States Patent
Number: 8,263,571, dated September 11, 2011, titled “Gene Silencing of the
Brother of the Regulator of Imprinted Sites” (the "Patent") as set forth in
Schedule A hereto.

 

WHEREAS, Assignee desires to acquire, assume, and accept the entire right,
title, and interest of Seller in and to the Invention and its Patent as
specified in this Agreement.

 

WHEREAS, Assignor and Assignee have agreed by a Patent Purchase Agreement (the
“Purchase Agreement”) dated March 3, 2015, by and between Assignor and Assignee,
the terms of which are incorporated herein by reference, that Assignor shall
sell, transfer, assign and set over unto Assignee and Assignee shall accept, all
rights, title and interest in and to the Patent as specified in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties and pursuant to the Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed as follows:

 

I. ASSIGNMENT

 

1.Assignor hereby sells, transfers, assigns and sets over to Assignee all
rights, title and interest in and to the Invention and its Patent in each and
every foreign country to the United States and all priority rights resulting
from the above-identified United States patent.

 

2.Assignor hereby authorizes and requests the Commissioner of Patents and
Trademarks of the United States and any official of any country or countries
foreign to the United States, whose duty is to issue patents or other evidence
or forms of patent applications as aforesaid, to issue the same to Assignee and
its successors.

 

3.Assignor agrees that, whenever reasonably requested by Assignee and at
Assignee’s expense, Assignor will execute all papers, take all rightful oaths,
and do all acts which may be reasonably necessary for securing and maintaining
the patent for the Invention in any country and for vesting title thereto in
Assignee and its successors.

 

4.Assignor authorizes and empowers Assignee and its successors, to invoke and
claim for any application for patent or other form of protection for the
Invention, the benefit of the right of priority provided by any international
convention or agreement or the domestic laws of the country in which any such
application is filed, as may be applicable, and to invoke and claim such right
of priority without further written or oral authorization from Assignor.

 

5.Assignor hereby consents that a copy of this Agreement shall be deemed a full
legal and formal equivalent of any assignment, consent to file or like document
that may be required in any country for any purpose and more particularly in
proof of the right of Assignee or nominee to claim the aforesaid benefit of the
right of priority provided by any international convention.

 

6.All of the rights, title and interest in and to the Patent sold, transferred,
assigned and set over to Assignee hereunder include all income, royalties,
damages and payments now or hereafter due or payable with respect thereto, and
all causes of action (whether in law or equity) and the right to sue,
counterclaim, and recover for the past, present and future infringement of the
rights assigned or to be assigned hereunder.

 

Thomas Ichim Ph.D   By: /s/ Thomas Ichim Name: Thomas Ichim Ph.D

  

Regen Biopharma, Inc.   By: /s/ David Koos Name: David R. Koos Title: Chairman,
President, Chief Executive Officer

 

 

 

 

 